Appeal from an award for death benefits. Decedent, while engaged in the course of his employment, sustained an accident which caused a fracture of his eighth rib on the right side. Several weeks later a pleuritic rub developed, and later bronchial pneumonia set in, from which he died. There is medical testimony to the effect that the pneumonia was due directly or indirectly to the accident. There is also medical testimony to the contrary. Only a question of fact was presented and we may not weigh the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Hefiernan, Schenek and Foster, JJ.